DETAILED ACTION
Drawings
The replacement drawings were received on 7/18/22.  These drawings are accepted and overcome the previous objections.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8: replace “wherein the curler covering comprises an elastic material selected” with ---wherein the elastic material is selected---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voeva-Kolev (US 20160309869).
Regarding the claimed invention being “for making Bantu knots” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Voeva-Kolev was considered capable of performing the cited intended use because it is used for forming curls so it can be used for forming any type of desired curl. 
	Claim 1: Voeva-Kolev discloses a hair curler comprising: a flexible [0024] cylindrical body (1A, see Figs 3 & 3.1) having a first end (11) and a second opposite end (11’) each end having a diameter; a center portion extending between the first end and the second end and having a center portion diameter and at least one central opening [0023] extending totally through the flexible [0024] cylindrical body from the first end through the center portion, the opening can receive a user’s finger if so desired. An “elastic” curler covering (14) [0007 & 0027] is removably affixed to both ends of the cylindrical body (see Fig 8) and dimensioned to extend the length of the flexible cylindrical body in a spiral fashion (see Fig 8) and over the second end (see Fig 8) since it is wrapped around the second and first ends, thereby providing an outer covering over at least a portion of the flexible cylindrical body from the first end to the second end in use (see Fig 8). The office notes that applicant’s own disclosure states in [0024] that the “elastic curler covering is in the form an elastic mesh, which may be nylon, plastic, or other fiber mesh” so a stretchable fabric covering constitutes “other fiber mesh” thereby meeting the claim limitations that the covering be “elastic”. The curler covering is dimensioned to extend along the length of the flexible cylindrical body from the first end to and over the second end in a spiral fashion (see Fig 8) and it covers the curler in a reversible/removable manner providing an outer covering over at least a portion of the cylindrical body and since it envelopes the hair, it also extends over the hair wrapped around the cylindrical body. 
Claim 3: the cylindrical curler can come in the form of a cylinder (see Fig 2) so the first end diameter and second end diameters are the same.
Claim 4: the cylindrical curler can taper such that the first end and the second end have different diameters (see Figs 3 & 3.1). 
Claim 5: the flexible cylindrical body is perforated with a series of apertures (13) [0024]. 
Claim 7: the curler covering comprises a lace [0025] which is a type of netting. 
Claim 8: the curler covering comprises fabric [0025]. 
Claim 10: the curler of claim 1 can come in a kit with a plurality of the curlers (see Fig 8).  
Claim(s) 1-3, 5-6, and 8-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann (US 3067755).
Regarding the claimed invention being “for making Bantu knots” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Hoffmann was considered capable of performing the cited intended use because it is used for forming curls so it can be used for forming any type of desired curl. 
Claim 1: Hoffmann discloses a hair curler (see Fig 1) comprising: a flexible (Col 3, 40-45) tapered cylindrical body (10) having a first end (16) and a second end (18) each having a diameter, a center portion extending between the first and second ends and having a center portion diameter and a central opening extending totally through the flexible cylindrical body (see Fig 1) from the first end through the center portion and this opening is able to receive a user’s finger if so desired. An elastic (Col 3, 40-45) curler covering (14) is affixed to the first end of the solid cylindrical body (see Fig 1) and is dimensioned to extend the length of the flexible cylindrical body and over the first end and the second end thereby providing an outer covering over at least a portion of the flexible cylindrical body from the first end to the second end in use (see Figs 1-3). The office notes that applicant’s own disclosure states in [0024] that the “elastic curler covering is in the form an elastic mesh, which may be nylon, plastic, or other fiber mesh” so a plastic mesh covering constitutes “elastic” as claimed. The curler covering is dimensioned to extend along the length of the flexible cylindrical body from the first end and over the exterior of the second end when extended by the user, thereby reversibly covering the second end to secure the curler in place on the hair and the elastic covering extends over the hair wrapped around the flexible cylindrical body (see Fig 1). 
Claim 2: the flexible cylindrical body (10) is tapered from the first end to the center portion and from the second end to the center portion (see Figs 1-2) with the center portion diameter being smaller than the first and second end diameters (see Figs 1-2). 
Claim 3: the first end diameter is the same as the second end diameter (see Figs 1-2). 
Claim 5: the flexible cylindrical body is perforated (see Figs 1-2). 
Claims 6 and 8-9: the flexible cylindrical body and the curler covering both comprise plastic material (Col 3, 40-45), which is a water-resistant material.
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Applicant argues that because the covering member of Voeva-Kolev is detachable from the curler body and so it cannot constitute “affixed” to the curler. The office notes the dictionary definition of “affixed” is “stick, attach or fasten something to something else”; in the instant case, the removable fabric covering sticks to/attaches/fastens to the exterior of the curler via the hook material (12, see Figs 2-3). So this argument is not persuasive and the rejection is maintained. 
Applicant presents the same arguments regarding the rejection of the claims in view of Hoffmann, but the covering of Hoffman is made of a plastic mesh, which according to applicant’s disclosure constitutes “elastic” (see [0024] of applicant’s own disclosure) and the covering is attached to the curler via a hinge. So this argument is not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772